Citation Nr: 1820674	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gastritis.  

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  An October 2010 rating decision denied the claims for service connection for gastritis and a prostate disability.  A March 2014 rating decision granted service connection for PTSD and assigned an initial 70 percent rating.  

In March 2017, the Board remanded the issue of entitlement to a TDIU, and an October 2017 rating decision granted a TDIU effective May 3, 2014.  The Veteran has not objected to the assigned effective date, and the Board thus finds that the  grant of a TDIU extinguished this issue before the Board.  Therefore, the claim of entitlement to a TDIU is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

On February 8, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims of entitlement to service connection for gastritis and a prostate disability, and his claim of entitlement to a rating in excess of 70 percent for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to service connection for gastritis and a prostate disability, and the claim of entitlement to a rating in excess of 70 percent for PTSD, are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  A withdrawal is effective when received, provided that receipt occurs prior to the issuance of a decision by the Board. 38 C.F.R. § 20.204(b)(3).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a signed statement in February 2018 stating that he wished to withdraw his claims of entitlement to service connection for gastritis and a prostate disability, and his claim of entitlement to a rating in excess of 70 percent for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The claim of entitlement to service connection for gastritis is dismissed.  

The claim of entitlement to service connection for a prostate disability is dismissed.  

The claim of entitlement to a rating in excess of 70 percent for PTSD is dismissed.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


